DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-7, 9, and 12-16 are allowable. Claims 10-11, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The art does not teach a method of sorting bovine sperm comprising: extending a bovine sperm sample in an initial extender at a sperm sample to initial extender ratio between about 1:1 and 1:10 to form an extended bovine sperm sample; reconcentrating the extended bovine sperm sample to a concentration between 900 million sperm per ml and 2400 million sperm per ml, wherein the reconcentrated sperm concentration is higher than the sperm concentration following dilution; staining sperm in the reconcentrated bovine sperm sample with a DNA selective dye; and sorting the stained sperm with a flow cytometer with a sheath fluid pressure between about 45 psi and about 65 psi, wherein the steps of extending and reconcentrating the bovine sperm sample reduces damage imposed on the sperm by the sheath fluid pressure, as recited in the instant application. In addition, a Terminal Disclaimer over US 10,620,213 has been filed and approved on 3/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNN Y FAN/Primary Examiner, Art Unit 1651